Case 8:19-cv-00185-DOC-DFM Document 21 Filed 04/22/19 Page 1 of 3 Page ID #:77



    1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
    2
        Michael J. Manning, Esq. (State Bar No. 286879)
        Tristan P. Jankowski, Esq. (State Bar No. 290301)
    3   MANNING LAW, APC
    4
        20062 SW Birch St., Suite 200 Newport Beach, CA 92660
        Office: (949) 200-8755 Fax: (866) 843-8308
    5   ADAPracticeGroup@manninglawoffice.com
    6
        Attorneys for Plaintiffs:
        CARMEN JOHN PERRI
    7

    8
        LARRY ROTHMAN & ASSOCIATES
    9   LARRY ROTHMAN - State Bar No. 72451
        Weir Canyon Corporate Center
   10
        160 S. Old Springs Road, Suite 170
   11   Anaheim Hills, California 92808
        (714) 363 0220 Telephone (714) 363 0229 Facsimile
   12
        tocollect@aol.com E-Mail
   13   Attorney for Defendants,
        RUIYAN ZHANG, DAE CHOONG KIM and JAE JEONG
   14
        KIM, trustees of the KIM FAMILY TRUST DATED APRIL
   15   26. 2006
   16
                          UNITED STATES DISTRICT COURT
   17

   18
                         CENTRAL DISTRICT OF CALIFORNIA

   19   CARMEN JOHN PERRI, an                 Case No.: 8:19-cv-00185-DOC-DFM
   20
        individual,
                                              Hon. David O. Carter
   21   Plaintiff,
   22                                         JOINT NOTICE OF SETTLEMENT
        v.
   23                                         Complaint Filed: January 31, 2019
   24   RUIYAN ZHANG, an individual;          Trial Date: None Set
        DAE CHOONG KIM and JAE
   25   JEONG KIM, trustees of the KIM
   26   FAMILY TRUST DATED APRIL
        26, 2006; and DOES 1-10, inclusive,
   27

   28   Defendants.

                               JOINT NOTICE OF SETTLEMENT
                                            1
Case 8:19-cv-00185-DOC-DFM Document 21 Filed 04/22/19 Page 2 of 3 Page ID #:78



    1         TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
    2
              Plaintiff, CARMEN JOHN PERRI, and Defendants, RUIYAN ZHANG and
    3

    4
        DAE CHOONG KIM and JAE JEONG KIM (the “Parties”) have reached a

    5   settlement in this matter and expect to file a joint stipulation for dismissal of the
    6
        action within thirty (30) days, pending completion of certain terms of the
    7

    8   confidential settlement agreement.

    9   Dated: April 22, 2019                          MANNING LAW, APC
   10

   11                                           By:    /s/ Michael J. Manning, Esq.
                                                       Michael J. Manning, Esq.
   12                                                  Joseph R. Manning, Jr., Esq.
   13                                                  Tristan P. Jankowski Esq.
                                                       Attorneys for Plaintiff,
   14                                                  CARMEN JOHN PERRI
   15
        Dated: April 22, 2019                   LARRY ROTHMAN & ASSOCIATES
   16

   17

   18                                           By:    /s/ Larry Rothman, Esq.
                                                       Larry Rothman
   19
                                                       Attorney for Defendant,
   20                                                  RUIYAN ZHANG, DAE CHOONG
                                                       KIM and JAE JEONG KIM,
   21
                                                       trustees of the KIM FAMILY
   22                                                  TRUST DATED APRIL 26. 2006
   23

   24

   25

   26
   27

   28

                                  JOINT NOTICE OF SETTLEMENT
                                               2
Case 8:19-cv-00185-DOC-DFM Document 21 Filed 04/22/19 Page 3 of 3 Page ID #:79



    1                            CERTIFICATE OF SERVICE
    2         I certify that on April 22, 2019, I electronically filed the foregoing document
    3   with the Clerk of the Court using CM/ECF. I also certify that the foregoing
    4   document is being served this day on counsel of record in this action via email
    5   transmission and via transmission of Electronic Filing generated by CM/ECF.
    6                                                Respectfully submitted,
    7

    8   Dated: April 22, 2019                        MANNING LAW, APC

    9
                                               By:   /s/ Michael J. Manning, Esq.
   10                                                Michael J. Manning, Esq.
   11                                                Joseph R. Manning, Jr., Esq.
                                                     Tristan P. Jankowski Esq.
   12                                                Attorneys for Plaintiff,
   13                                                CARMEN JOHN PERRI

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28

                                 JOINT NOTICE OF SETTLEMENT
                                              3
